PUDLOWSKI, Judge,
dissenting.
I respectfully dissent. The majority opinion cites the law properly, but misinterprets the facts.
The majority opinion agrees with this originally assigned writer’s opinion on the pertinent legal precedential authority. The majority opinion recognizes that Regulation No. 5236 contains “a general prohibition of all illegitimate absences which the superintendent has a duty to enforce.” Op. at 436. It also recognizes the superintendent’s implied power “to take reasonable measures to ensure the normal and uninterrupted education of children.” Id. Therefore, the majority found, “[t]he superintendent’s implied power as general supervisor and the highly suspicious circumstances surrounding the absenteeism of December 18 justified some investigation on his part to determine which absences occurred for ‘legitimate reasons’ under Regulation No. 5236.” Id. Specifically, the majority found “[t]he Superintendent has the authority to request documentation to support the request.” Id. at 436.
I would find that the superintendent’s request by letter falls within these legal parameters established by the majority. The letter requires “appropriate, written substantiation ..., i.e., statement from a physician, bereavement form, or other documentation.” Id. at 434. If, according to the majority, the superintendent “has the authority to request documentation,” then, in my opinion, his letter requesting documentation would be within his authority.
Curiously, the majority does not reach this conclusion. Rather, it concludes that the form of written explanation required by the superintendent was “beyond his authority under the regulation.” This is based upon the erroneous determination that “[i]t consisted of a retroactive requirement of medical examination and verification ... [which] would be difficult, if not impossible, to obtain after the fact.” This is only partially what the superintendent’s letter requested. It did suggest “a statement from a physician” would satisfy the written verification requirement; however, this was not a mandatory requirement. The letter states that one could provide a “statement from a physician ... or other documentation.” The teachers had the option to provide either.
The majority now wishes to remand to make the teachers produce “documentation ... for example an affidavit” for the court. In my opinion, documentation has already been properly requested by the superintendent and none was produced. It is incongruous to allow the teachers to produce documentation more than four years after they ignored the superintendent’s December 19, 1990, request to produce documentation. I would reverse the order of the circuit court and grant summary judgment in favor of the Board.